DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on December 23, 2021 have been entered.
Claims 1, 8, and 15 have been amended.

          Response to Arguments
Applicant’s arguments filed on December 23, 2021 have been considered and are moot in view of the new ground(s) in the current rejection. 

















  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Claims 1, 2, 7, 8, 9, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. US 2021/0286697), hereinafter Yang, in view of Zalewski et al. (Pub. No. US 2020/0244297), hereinafter Zalewski, and in view of Debner et al. (Pub. No. US 2021/0090548), hereinafter Debner.
                                                                                                                                                                                                                                                                                             
Claim 1. 	Yang discloses a method, comprising: 
storing, by a device (Parag. [0085], Parag. [0092], Parag. [0105], and Fig.7; (The art teaches a computing device 702 that may be used to perform at least a portion of the operations to detect leakage of computing resources in cloud computing architectures. The computing device 702 may also include, or is coupled to, a data store 730 which maintain information that is utilized by the computing device 702 to perform operations related to detecting leakage of , a first plurality of data structures that include first data identifying a plurality of computing resources provided at an edge of a network for a computing environment, wherein the first plurality of data structures define a first level of a hierarchical management system (Parag. [0003], Parag. [0062], Parag. [0065], and Fig. 3; (The art teaches techniques and systems for detecting slowly increasing patterns of computing resource usage of millions of cloud service instances are described. Such patterns in many cases indicate resource leakage which are caused by software defects, for example, a piece of memory is not released after the normal use. In some implementations, first data may be obtained that indicates usage of a computing resource, such as non-volatile memory, volatile memory, processor cycles, or network resources, by a group of computing devices included in a cloud computing architecture. The first data may be used to determine reference data that may include a distribution of values of usage of the computing resource by the group of computing devices. Fig. 3 illustrates a framework 300 of an example process to organize and aggregate data indicating usage of computing resources by computing devices of cloud computing architectures. In some implementations, the framework 300 may be related to one or more portions of the computing resource data aggregation and organization 206 of FIG. 2. The framework 300 also includes, at 310 (i.e., a first level of a hierarchical management system), collecting values of computing resource usage from a number of computing devices. The values of computing resource usage may indicate usage of one or more computing resources by computing devices at particular times. In some cases, the values of the computing resource usage may indicate usage of one or more computing resources at a time interval. In the illustrative example of FIG. 3, values of computing resource usage may include a first group of computing resource usage values 312 corresponding to usage of computing resources by the first computing device 304, a second group of computing resource usage values 314 corresponding to usage of computing resources by the second computing device 306, and a third group of computing resource usage values 316 corresponding to usage of computing resources by the third computing device 308)); 
storing, by the device (Parag. [0085], Parag. [0092], Parag. [0105], and Fig.7; (The art teaches a computing device 702 that may be used to perform at least a portion of the operations to detect leakage of computing resources in cloud computing architectures. The computing device 702 may also include, or is coupled to, a data store 730 which maintain information that is , a second plurality of data structures, wherein each of the second plurality of data structures includes second data identifying an aggregation of a portion of the first data identifying the plurality of computing resources, and wherein the second plurality of data structures define a second level of the hierarchical management system (Parag. [0003], Parag. [0066-0067] and Fig. 3; (The art teaches that a second data may also be collected that indicates usage of the computing resource by the group of computing devices during a subsequent time frame. Fig. 3 illustrates a framework 300 of an example process to organize and aggregate data indicating usage of computing resources by computing devices of cloud computing architectures. In some implementations, the framework 300 may be related to one or more portions of the computing resource data aggregation and organization 206 of FIG. 2. The framework 300 also includes, at 318 (i.e., a second level of a hierarchical management system), aggregating values of computing resource usage. In some implementations, the number of values included in the groups of computing resource usage values 312, 314, 316 may be reduced (i.e., aggregation of a portion of the first data) to additional groups, such as a fourth group 320 of computing resource usage values that corresponds to the first group 312, a fifth group 322 of computing resource usage values that corresponds to the second group 314, and a sixth group 324 of computing resource usage values that corresponds to the third group 316. For example, the number of computing resource usage values included in the groups of computing resource usage values 312, 314, 316 may be reduced from 9 values to 3 values in the groups of computing resource usage values 320, 322, 324));  
storing, by the device (Parag. [0085], Parag. [0092], Parag. [0105], and Fig.7; (The art teaches a computing device 702 that may be used to perform at least a portion of the operations to detect leakage of computing resources in cloud computing architectures. The computing device 702 may also include, or is coupled to, a data store 730 which maintain information that is utilized by the computing device 702 to perform operations related to detecting leakage of computing resources in cloud computing architectures)), a third data structure that includes third data identifying an aggregation of the second data provided in each of the second plurality of data structures, wherein the third data structure defines a third level of the hierarchical management system (Parag. [0068-0070]; (The art teaches that after determining the second groups of computing resource usage data 320, 322, 324, the framework 300 may .
Yang doesn’t explicitly disclose receiving, by the device and from a first client device, client data associated with the first client device; updating, by the device, one of the first plurality of data structures based on the client data;    Attorney Docket No. 20190573updating, by the device, one of the second plurality of data structures based on updating the one of the first plurality of data structures; updating, by the device, the third data structure based on updating the one of the second plurality of data structures; and providing, by the device and to the first client device, a notification indicating that the first client device has been added as a computing resource for the computing environment.   

 
receiving, by the device and from a first client device, client data associated with the first client device (Parag. [0159] and Parag. [0163]; (As new devices come into a network, it is possible for those devices to register with the network, and the network, e.g., hub, router, modem, end node, etc., may provide DLC logic to that device, so that the device can be part of DLC groups when requested. DLC logic may be simplified to be basic code integrated into an operating system or firmware, and may be added by manufacturers automatically, e.g., based on a standard. The basic code may provide DLC-like functionality, e.g., to enable the device to join groups of devices and share at least some of their hardware resources with a requesting device of the group. If these devices have the basic code for DLC-like functionality or have DLC code, their DLC identifier (ID) may be found and used to register the IOT (i.e., device) to the DLC group)); and
updating, by the device, one of the first plurality of data structures based on the client data;    Attorney Docket No. 20190573updating, by the device, one of the second plurality of data structures based on updating the one of the first plurality of data structures; updating, by the device, the third data structure based on updating the one of the second plurality of data structures (Parag. [0179-0181], Parag. [0185], Parag. [0189], and Tables in Fig. 1C-E; (The art teaches in FIG. 1C-2 the configuration data present on individual IOT devices may be obtained from the DLC logic, which can reach into settings, registers, data structures, tables, memory and the like. In this example, the data gathered may include, without limitation to other metrics that may be present, amount of memory, processor size, firmware or OS present, version of OS or firmware, whether the device is currently DLC enabled, amount of memory the device is willing to share, and the amount of processor the device is willing to share. In configuration, the device itself may provide a setting regarding how much memory and/or processing power it is willing to lend out to a DCL group. This setting may be adjusted, however, if the device itself needs that processing power for optimal operation of its native function. The device configurations can be collected by the DLC logic of each device, and shared to the other devices that are part of the created DLC group of two or more devices. In one embodiment, the device configurations can be saved to memory of each device, so each device has a copy of the device configurations of devices that are part of the group. In another embodiment, cloud storage can be used to save data related to created DLC groups and the device configurations present. Cloud storage can be managed by a cloud service .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated from time to time, as groups are created for different processing tasks (Parag. [0188]); this would be convenient to keep track of the available devices that share the computing resources. 
		Debner discloses providing, by the device and to the first client device, a notification indicating that the first client device has been added as a computing resource for the computing environment (Parag. [0155]; (The art teaches that a host device sends a communication to a network computing device requesting to join the translation group (i.e., computing environment). In response to receiving the communication, the network computing device adds the host device to the translation group and provide an acceptance notification to the host device)). 
  
 
Claim 2. 	Yang in view of Zalewski and Debner discloses the method of claim 1, 
Yang doesn’t explicitly disclose the method further comprising: enabling the first client device to be utilized as at least one computing resource for the computing environment; calculating compensation for utilization of the first client device as the at least one computing resource for the computing environment; and causing the compensation to be provided to the first client device.
However, Zalewski discloses enabling the first client device to be utilized as at least one computing resource for the computing environment; calculating compensation for utilization of the first client device as the at least one computing resource for the computing environment; and causing the compensation to be provided to the first client device (Parag. [0159], Parag. [0163], Parag. [0178-0179], and Fig. 1C; (As new devices come into a network, it is possible for those devices to register with the network, and the network, e.g., hub, router, modem, end node, etc., may provide DLC logic to that device, so that the device can be part of DLC groups when requested. DLC logic may be simplified to be basic code integrated into an operating system or firmware, and may be added by manufacturers automatically, e.g., based on a standard. The basic code may provide DLC-like functionality, e.g., to enable the device to join groups of devices and share at least some of their hardware resources with a requesting device of the group. If these devices have the basic code for DLC-like functionality or have DLC code, their DLC identifier (ID) may be found and used to register the IOT (i.e., device) to the DLC group. FIG. 1C-2, the configuration data present on individual IOT devices may be obtained from the DLC logic, which can reach into settings, registers, data structures, tables, memory and the like. In this example, the data gathered may include, without limitation to other metrics that may be present, amount of memory, processor size, firmware or OS present, version of OS or firmware, whether the device is currently DLC enabled, amount of memory the device is willing .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated from time to time, as groups are created for different processing tasks (Parag. [0188]); this would be convenient to keep track of the available devices that share the computing resources.
 
Claim 7. 	Yang in view of Zalewski and Debner discloses the method of claim 1,  
Yang further discloses wherein one or more of the plurality of computing resources are associated with corresponding data structures of the first plurality of data structures (Parag. [0003], Parag. [0062], Parag. [0065], and Fig. 3; (The art teaches techniques and systems for detecting slowly increasing patterns of computing resource usage of millions of cloud service instances are described. Such patterns in many cases indicate resource leakage which are caused by software defects, for example, a piece of memory is not released after the normal use. In some implementations, first data may be obtained that indicates usage of a computing resource, such as non-volatile memory, volatile memory, processor cycles, or network resources, by a group of computing devices included in a cloud computing architecture. The first data may be used to determine reference data that may include a distribution of values of usage of the computing resource by the group of computing devices. Fig. 3 illustrates a framework 300 of an example process to organize and aggregate data indicating usage of computing resources by computing devices of cloud computing architectures. In some implementations, the framework 300 may be related to one or more portions of the computing resource data aggregation and organization 206 of FIG. 2. The framework 300 also includes, at 310, collecting values of computing resource usage from a number of computing devices. The values of computing resource usage may indicate usage of one or more computing resources by computing devices at particular times. In some cases, the values of the computing resource usage may indicate usage of one or more computing resources at a time interval. In the illustrative example of FIG. 3, values of computing resource usage may include a first group of computing resource usage .   
                                                                                                                                                                                                                                                                                                           
Claim 8. 	Yang discloses a device, comprising: one or more processors (Parag. [0085], Parag. [0092], Parag. [0105], and Fig.7; (The art teaches a computing device 702 that may be used to perform at least a portion of the operations to detect leakage of computing resources in cloud computing architectures. The computing device 702 may also include, or is coupled to, a data store 730 which maintain information that is utilized by the computing device 702 to perform operations related to detecting leakage of computing resources in cloud computing architectures)) configured to:     
store a first plurality of data structures that include first data identifying a plurality of computing resources provided at an edge of a network for a computing environment,  wherein the first plurality of data structures define a first level of a hierarchical management system (Parag. [0003], Parag. [0062], Parag. [0065], and Fig. 3; (The art teaches techniques and systems for detecting slowly increasing patterns of computing resource usage of millions of cloud service instances are described. Such patterns in many cases indicate resource leakage which are caused by software defects, for example, a piece of memory is not released after the normal use. In some implementations, first data may be obtained that indicates usage of a computing resource, such as non-volatile memory, volatile memory, processor cycles, or network resources, by a group of computing devices included in a cloud computing architecture. The first data may be used to determine reference data that may include a distribution of values of usage of the computing resource by the group of computing devices. Fig. 3 illustrates a framework 300 of an example process to organize and aggregate data indicating usage of computing resources by computing devices of cloud computing architectures. In some implementations, the framework 300 may be related to one or more portions of the computing resource data aggregation and organization 206 of FIG. 2. The framework 300 also includes, at 310 (i.e., a first level of a hierarchical management system), collecting values of computing resource usage from a number of computing devices. The values of computing resource usage may indicate usage of one or more computing resources by computing devices at particular ;  
store a second plurality of data structures,- 35 -PATENT Docket No. 20190573wherein each of the second plurality of data structures includes second data identifying an aggregation of a portion of the first data identifying the plurality of computing resources, and wherein the second plurality of data structures define a second level of the hierarchical management system (Parag. [0003], Parag. [0066-0067] and Fig. 3; (The art teaches that a second data may also be collected that indicates usage of the computing resource by the group of computing devices during a subsequent time frame. Fig. 3 illustrates a framework 300 of an example process to organize and aggregate data indicating usage of computing resources by computing devices of cloud computing architectures. In some implementations, the framework 300 may be related to one or more portions of the computing resource data aggregation and organization 206 of FIG. 2. The framework 300 also includes, at 318 (i.e., a second level of a hierarchical management system), aggregating values of computing resource usage. In some implementations, the number of values included in the groups of computing resource usage values 312, 314, 316 may be reduced (i.e., aggregation of a portion of the first data) to additional groups, such as a fourth group 320 of computing resource usage values that corresponds to the first group 312, a fifth group 322 of computing resource usage values that corresponds to the second group 314, and a sixth group 324 of computing resource usage values that corresponds to the third group 316. For example, the number of computing resource usage values included in the groups of computing resource usage values 312, 314, 316 may be reduced from 9 values to 3 values in the groups of computing resource usage values 320, 322, 324));  
store a third data structure that includes third data identifying an aggregation of the second data provided in each of the second plurality of data structures, wherein the third data structure defines a third level of the hierarchical management system (Parag. [0068-0070]; (The art teaches that after determining the second groups of computing resource .
Yang doesn’t explicitly disclose receive, from a first client device, client data identifying an address, processing resources, and memory resources associated with the first client device; update one of the first plurality of data structures based on the client data; update one of the second plurality of data structures based on updating the one of the first plurality of data structures; update the third data structure based on updating the one of the second plurality of data structures; and enabling the first client device to be utilized as the computing resource for the computing environment.


receive, from a first client device, client data identifying an address, processing resources, and memory resources associated with the first client device (Parag. [0159], Parag. [0163], Fig. 1C, and Fig. 1E; (As new devices come into a network, it is possible for those devices to register with the network, and the network, e.g., hub, router, modem, end node, etc., may provide DLC logic to that device, so that the device can be part of DLC groups when requested. DLC logic may be simplified to be basic code integrated into an operating system or firmware, and may be added by manufacturers automatically, e.g., based on a standard. The basic code may provide DLC-like functionality, e.g., to enable the device to join groups of devices and share at least some of their hardware resources with a requesting device of the group. If these devices have the basic code for DLC-like functionality or have DLC code, their DLC identifier (ID) may be found and used to register the IOT (i.e., device) to the DLC group. Fig. 1C and Fig. 1D show data registered for the computing resources such as IP address, processor, and memory)); and
update one of the first plurality of data structures based on the client data; update one of the second plurality of data structures based on updating the one of the first plurality of data structures; update the third data structure based on updating the one of the second plurality of data structures (Parag. [0179-0181], Parag. [0185], Parag. [0189], and Tables in Fig. 1C-E; (The art teaches in FIG. 1C-2 the configuration data present on individual IOT devices may be obtained from the DLC logic, which can reach into settings, registers, data structures, tables, memory and the like. In this example, the data gathered may include, without limitation to other metrics that may be present, amount of memory, processor size, firmware or OS present, version of OS or firmware, whether the device is currently DLC enabled, amount of memory the device is willing to share, and the amount of processor the device is willing to share. In configuration, the device itself may provide a setting regarding how much memory and/or processing power it is willing to lend out to a DCL group. This setting may be adjusted, however, if the device itself needs that processing power for optimal operation of its native function. The device configurations can be collected by the DLC logic of each device, and shared to the other devices that are part of the created DLC group of two or more devices. In one embodiment, the device configurations can be saved to memory of each device, so each device has a copy of the device configurations of devices that are part of the group. In another .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated from time to time, as groups are created for different processing tasks (Parag. [0188]); this would be convenient to keep track of the available devices that share the computing resources. 
		Debner discloses enabling the first client device to be utilized as the computing resource for the computing environment (Parag. [0155]; (The art teaches that a host device sends a communication to a network computing device requesting to join the translation group (i.e., computing environment). In response to receiving the communication, the network computing device adds the host device to the translation group and provide an acceptance notification to the host device)).

 
Claim 9. 	Yang in view of Zalewski and Debner discloses the device of claim 8, 
Yang doesn’t explicitly discloses wherein the one or more processors are further configured to: validate the first client device as the computing resource for the computing environment prior to updating the one of the first plurality of data structures, updating the one of the second plurality of data structures, and updating the third data structure.  
		However, Zalewski discloses wherein the one or more processors are further configured to: validate the first client device as the computing resource for the computing environment prior to updating the one of the first plurality of data structures, updating the one of the second plurality of data structures, and updating the third data structure (Parag [0022], Parag. [0189]; (A first IOT of the IOTs is configured to provide authentication processing for a second IOT of the IOTs, wherein said authentication processing (i.e., validation) is used to enable formation of said DLC group. The table for DLC groups can also be updated when devices are added to the DLC group. The table for DLC groups can also be updated when devices are removed from the DLC group.  In some embodiments, the table can also identify devices that are found connected to the network 120, but are not DLC enabled. In some embodiments, a history of devices that connect to a DLC group or form DLC groups on a network can be saved to a history log. Accordingly, the example of the registered members in FIG. 1E only define one simple example and this table can be dynamically changing over time based on the functionality utilized by formed DLC groups, DLC groups that disassemble, DLC groups that are formed for special purposes, and a lifetime set up of DLC groups in particular networks)). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated 
 
Claim 10. 	Yang in view of Zalewski and Debner discloses the device of claim 8, 
Yang further discloses wherein the first data includes data identifying one or more of:    Docket No. 20190573respective addresses of the plurality of computing resources, processor speeds associated with respective processors of the plurality of computing resources, memory sizes associated with respective memories of the plurality of computing resources, or respective quantities of cores associated with the respective processors of the plurality of computing resources (Parag. [0003], Parag. [0062], Parag. [0065], and Fig. 3; (The art teaches techniques and systems for detecting slowly increasing patterns of computing resource usage of millions of cloud service instances are described. Such patterns in many cases indicate resource leakage which are caused by software defects, for example, a piece of memory is not released after the normal use. In some implementations, first data may be obtained that indicates usage of a computing resource, such as non-volatile memory, volatile memory, processor cycles, or network resources, by a group of computing devices included in a cloud computing architecture)).  
 
Claim 11. 	Yang in view of Zalewski and Debner discloses the device of claim 8,  
Yang further discloses wherein the second data includes data identifying one or more of: an aggregation of processor speeds associated with processors of the plurality of computing resources, an aggregation of memory sizes associated with memories of the plurality of computing resources, or an aggregation of quantities of cores associated with the processors of the plurality of computing resources (Parag. [0003], Parag. [0066-0067] and Fig. 3; (The art teaches that a second data may also be collected that indicates usage of the computing resource by the group of computing devices during a subsequent time frame. Fig. 3 illustrates a framework 300 of an example process to organize and aggregate data indicating usage of computing resources by computing devices of cloud computing architectures. In some implementations, the framework 300 may be related to one or more portions of the computing resource data aggregation and organization 206 of FIG. 2. The framework 300 also includes, at 318 (i.e., a second level of a hierarchical management system), aggregating values of . 
 
Claim 12. 	Yang in view of Zalewski and Debner discloses the device of claim 8,  
Yang further discloses wherein each of the first plurality of data structures includes a portion of the first data identifying a corresponding portion of the plurality of computing resources (Parag. [0003], Parag. [0062], Parag. [0065], and Fig. 3; (The art teaches techniques and systems for detecting slowly increasing patterns of computing resource usage of millions of cloud service instances are described. Such patterns in many cases indicate resource leakage which are caused by software defects, for example, a piece of memory is not released after the normal use. In some implementations, first data may be obtained that indicates usage of a computing resource, such as non-volatile memory, volatile memory, processor cycles, or network resources, by a group of computing devices included in a cloud computing architecture. The first data may be used to determine reference data that may include a distribution of values of usage of the computing resource by the group of computing devices. Fig. 3 illustrates a framework 300 of an example process to organize and aggregate data indicating usage of computing resources by computing devices of cloud computing architectures. In some implementations, the framework 300 may be related to one or more portions of the computing resource data aggregation and organization 206 of FIG. 2. The framework 300 also includes, at 310 (i.e., a first level of a hierarchical management system), collecting values of computing resource usage from a number of computing devices. The values of computing resource usage may indicate usage of one or more computing resources by computing devices at particular times. In some cases, the values of the computing resource usage may indicate usage of one or more computing resources at a time interval. In the illustrative example of FIG. 3, values of .     
 
Claim 13. 	Yang in view of Zalewski and Debner discloses the device of claim 8,  
Yang doesn’t explicitly disclose wherein the one or more processors are further configured to: receive information indicating a resource change associated with the plurality of computing resources; update one of the first plurality of data structures based on the resource change; update one of the second plurality of data structures based on updating the one of the first plurality of data structures; and update the third data structure based on updating the one of the second plurality of data structures
However, Zalewski discloses wherein the one or more processors are further configured to: receive information indicating a resource change associated with the plurality of computing resources; update one of the first plurality of data structures based on the resource change; update one of the second plurality of data structures based on updating the one of the first plurality of data structures; and update the third data structure based on updating the one of the second plurality of data structures (Parag. [0189]; (The table for DLC groups can also be updated when devices are added to the DLC group. The table for DLC groups can also be updated when devices are removed from the DLC group.  In some embodiments, the table can also identify devices that are found connected to the network 120, but are not DLC enabled. In some embodiments, a history of devices that connect to a DLC group or form DLC groups on a network can be saved to a history log.  Accordingly, the example of the registered members in FIG. 1E only define one simple example and this table can be dynamically changing over time based on the functionality utilized by formed DLC groups, DLC groups that disassemble, DLC groups that are formed for special purposes, and a lifetime set up of DLC groups in particular networks)).   
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated 

Claim 14. 	Yang in view of Zalewski and Debner discloses the device of claim 8,  
Yang further discloses wherein the one or more processors are further configured to: determine resource usage associated with the plurality of computing resources; generate a report based on the resource usage; and provide the report for display (Parag. [0118-0120]; (The art teaches that FIG. 10 illustrates a first example user interface 1000 indicating usage of computing resources by software components executed in cloud computing architectures. In particular, the user interface 1000 indicates usage of computing resources by a number of different software components executed by computing devices included in a cloud computing architecture. In various implementations, the computing resource usage indicated by the user interface 1000 may correspond to a particular group or cluster of computing devices included in a cloud computing architecture)).  

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. US 2021/0286697), hereinafter Yang, in view of Zalewski et al. (Pub. No. US 2020/0244297), hereinafter Zalewski, in view of Debner et al. (Pub. No. US 2021/0090548), hereinafter Debner, and in view of Tutuianu et al. (Patent. No. US 10,715,387), hereinafter Tutuianu.   

Claim 3. 	Yang in view of Zalewski and Debner discloses the method of claim 1, 
The combination doesn’t explicitly disclose the method further comprising: receiving, from a second client device, a request to perform an action that requires a threshold level of resources; determining whether the first data indicates that at least one of the plurality of computing resources satisfies the threshold level of resources; and assigning the at least one of the plurality of computing resources to the second client device when the first data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources.  
		However, Tutuianu discloses receiving, from a second client device, a request to perform an action that requires a threshold level of resources (Col. 1 lines 61-67; (The art ; determining whether the first data indicates that at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-21; (The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience)); and assigning the at least one of the plurality of computing resources to the second client device when the first data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-21; (The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience (i.e., a computing resource is assigned to the requesting client device when the threshold is being satisfied))). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed (Col. 1 lines 6-13).
 
Claim 4. 	Yang in view of Zalewski, Debner, and Tutuianu discloses the method of claim 3, 
Yang doesn’t explicitly disclose the method further comprising: determining whether the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the first data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assigning the at least one of the plurality of computing resources to the second client device when the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources.  
 discloses determining whether the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the first data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assigning the at least one of the plurality of computing resources to the second client device when the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-33; (The art teaches that a group of servers or other types of computing devices, often termed a fleet of host devices, are used to process requests received from other computing devices (i.e., a second device). The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience; and if the amount of traffic received by a fleet of host devices causes the processor utilization of the host devices to exceed a threshold level, the host devices may fail to process one or more requests, resulting in an outage. To prevent the quantity of computing resources used to process the data from exceeding a threshold level, the number of computing devices used to process the data is reactively increased as the quantity of received data increases (i.e., the new data will satisfy the threshold; therefore, a computing resource is assigned to the requesting client device when the threshold is being satisfied))). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed Col. 1 lines 6-13). 
 
Claim 5. 	Yang in view of Zalewski, Debner, and Tutuianu discloses the method of claim 4,  
		Yang doesn’t explicitly disclose the method further comprising: determining whether the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the second data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assigning the at least one of the plurality of computing resources to the second client device when the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources. 
		However, Tutuianu discloses determining whether the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the second data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assigning the at least one of the plurality of computing resources to the second client device when the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-33; (The art teaches that a group of servers or other types of computing devices, often termed a fleet of host devices, are used to process requests received from other computing devices (i.e., a second device). The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience; and if the amount of traffic received by a fleet of host devices causes the processor utilization of the host devices to exceed a threshold level, the host devices may fail to process one or more requests, resulting in an outage. To prevent the quantity of computing resources used to process the data from exceeding a threshold level, the number of computing devices used to process the data is reactively increased as the quantity of received data increases. The number of host devices within a fleet that are provisioned and assigned to process a particular type of request are dynamically modified based on a current number of received requests (i.e., when the second data doesn’t satisfy the threshold, a third data indicating the number of resource will be compared to the threshold). Scaling the number of host devices used based on the received traffic prevents the computing resources used by the host devices from exceeding a threshold level (i.e., the third data will satisfy the threshold; therefore, a computing resource is assigned to the requesting client device when the threshold is being satisfied))).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing   
 
Claim 6. 	Yang in view of Zalewski, Debner, and Tutuianu discloses the method of claim 5,   
Yang doesn’t explicitly disclose the method further comprising: providing, to the second client device, another notification indicating that the request cannot be satisfied when the third data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources.   
		However, Tutuianu discloses providing, to the second client device, another notification indicating that the request cannot be satisfied when the third data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources (Col. 1 lines 61-67, Col. 2 lines 1-33, and Col. 5 lines 5-15; (The art teaches that to prevent the quantity of computing resources used to process the data from exceeding a threshold level, the number of computing devices used to process the data is reactively increased as the quantity of received data increases. The number of host devices within a fleet that are provisioned and assigned to process a particular type of request are dynamically modified based on a current number of received requests (i.e., when the second data doesn’t satisfy the threshold, a third data indicating the number of resource will be compared to the threshold). Scaling the number of host devices used based on the received traffic prevents the computing resources used by the host devices from exceeding a threshold level (i.e., the third data will satisfy the threshold; therefore, a computing resource is assigned to the requesting client device when the threshold is being satisfied). Further, the art teaches that a notification indicating that the threshold value has been exceeded is generated)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed (Col. 1 lines 6-13).

		Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. US 2021/0286697), hereinafter Yang, in view of Zalewski et al. (Pub. No. US 2020/0244297), hereinafter Zalewski, and in view of Tutuianu et al. (Patent. No. US 10,715,387), hereinafter Tutuianu. 
 
Claim 15. 	Yang discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors (Fig. 7), cause the one or more processors to:  
store (Parag. [0085], Parag. [0092], Parag. [0105], and Fig.7; (The art teaches a computing device 702 that may be used to perform at least a portion of the operations to detect leakage of computing resources in cloud computing architectures. The computing device 702 may also include, or is coupled to, a data store 730 which maintain information that is utilized by the computing device 702 to perform operations related to detecting leakage of computing resources in cloud computing architectures)) a first plurality of data structures that include first data identifying a plurality of computing resources provided at an edge of a network for a computing environment, wherein the first plurality of data structures define a first level of a hierarchical management system (Parag. [0003], Parag. [0062], Parag. [0065], and Fig. 3; (The art teaches techniques and systems for detecting slowly increasing patterns of computing resource usage of millions of cloud service instances are described. Such patterns in many cases indicate resource leakage which are caused by software defects, for example, a piece of memory is not released after the normal use. In some implementations, first data may be obtained that indicates usage of a computing resource, such as non-volatile memory, volatile memory, processor cycles, or network resources, by a group of computing devices included in a cloud computing architecture. The first data may be used to determine reference data that may include a distribution of values of usage of the computing resource by the group of computing devices. Fig. 3 illustrates a framework 300 of an example process to organize and aggregate data indicating usage of computing resources by computing devices of cloud computing architectures. In some implementations, the framework 300 may be related to one or more portions of the computing resource data aggregation and organization 206 of FIG. 2. The framework 300 also includes, at 310 (i.e., a first level of a hierarchical management system), collecting values of computing resource usage from a number of computing devices. The values ;   
store (Parag. [0085], Parag. [0092], Parag. [0105], and Fig.7; (The art teaches a computing device 702 that may be used to perform at least a portion of the operations to detect leakage of computing resources in cloud computing architectures. The computing device 702 may also include, or is coupled to, a data store 730 which maintain information that is utilized by the computing device 702 to perform operations related to detecting leakage of computing resources in cloud computing architectures)) a second plurality of data structures, wherein each of the second plurality of data structures includes second data identifying an aggregation of a portion of the first data identifying the - 38 -PATENTplurality of computing resources, and wherein the second plurality of data structures define a second level of the hierarchical management system (Parag. [0003], Parag. [0066-0067] and Fig. 3; (The art teaches that a second data may also be collected that indicates usage of the computing resource by the group of computing devices during a subsequent time frame. Fig. 3 illustrates a framework 300 of an example process to organize and aggregate data indicating usage of computing resources by computing devices of cloud computing architectures. In some implementations, the framework 300 may be related to one or more portions of the computing resource data aggregation and organization 206 of FIG. 2. The framework 300 also includes, at 318 (i.e., a second level of a hierarchical management system), aggregating values of computing resource usage. In some implementations, the number of values included in the groups of computing resource usage values 312, 314, 316 may be reduced (i.e., aggregation of a portion of the first data) to additional groups, such as a fourth group 320 of computing resource usage values that corresponds to the first group 312, a fifth group 322 of computing resource usage values that corresponds to the second group 314, and a sixth group 324 of computing resource usage values ; 
store (Parag. [0085], Parag. [0092], Parag. [0105], and Fig.7; (The art teaches a computing device 702 that may be used to perform at least a portion of the operations to detect leakage of computing resources in cloud computing architectures. The computing device 702 may also include, or is coupled to, a data store 730 which maintain information that is utilized by the computing device 702 to perform operations related to detecting leakage of computing resources in cloud computing architectures)) a third data structure that includes third data identifying an aggregation of the second data provided in each of the second plurality of data structures, wherein the third data structure defines a third level of the hierarchical management system (Parag. [0068-0070]; (The art teaches that after determining the second groups of computing resource usage data 320, 322, 324, the framework 300 may include, at 326, determining a distribution for the usage of the computing resources over time for each of the computing devices 304, 306, 308 included in the first group of computing devices 302; and the framework 300, at 328, may determine a distribution for difference values of computing resource usage by the computing devices 304, 306 308 using the values included in the groups 320, 322, 324. Further the framework 300, at 330 (i.e., a third level of a hierarchical management system), may identify computing devices within the first group of computing devices 302 having similar computing resource usage patterns to produce a second group of computing devices 332. The second group of computing devices 332 may be identified based at least partly on similarities between the computing resource usage patterns of the computing devices. In the illustrative example of FIG. 3, utilization of computing resources by the first computing device 304 may be represented by a first computing resource usage pattern 334, utilization of computing resources by the second computing device 306 may be represented by a second computing resource usage pattern 336, and utilization of computing resources by the third computing device 308 may be represented by a third computing resource usage pattern 338 (i.e., third data identifying an aggregation of the second data). Additionally, in some implementations, the computing resource usage patterns 334, 336, 338 may indicate a usage of computing resources by one or more software components executed by the computing devices 304, 306, 308. In particular implementations, the computing resource usage .
Yang doesn’t explicitly disclose receive, from a first client device, a request to perform an action that requires a threshold level of resources; determining whether the first data indicates that at least one of the plurality of computing resources satisfies the threshold level of resources; and assign the at least one of the plurality of computing resources to the first client device when the first data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources.    
		However, Zalewski discloses receive, from a first client device, a request to perform an action that requires a threshold level of resources (Parag. [0122] and Parag. [0148]; (A WCC device is a special purpose device that performs instructions, tasks in the same order, each time upon receiving activation power (e.g., enough power that meets a given threshold level))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated from time to time, as groups are created for different processing tasks (Parag. [0188]); this would be convenient to keep track of the available devices that share the computing resources.  
		Tutuianu determine whether the first data indicates that at least one of the plurality of computing resources satisfies the threshold level of resources; and assign the at least one of the plurality of computing resources to the first client device when the first data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources  (Col. 1 lines 61-67 and Col. 2 lines 1-21; (The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience (i.e., a computing resource is assigned to the requesting client device when the threshold is being satisfied))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang in view of Zalewski to incorporate the 

Claim 17. 	Yang in view of Zalewski and Tutuianu discloses the non-transitory computer-readable medium of claim 15,   
Yang in view of Zalewski doesn’t explicitly disclose wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: determine whether the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the first data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assign the at least one of the plurality of computing resources to the first client device when the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources. 
		However, Tutuianu discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: determine whether the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the first data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assign the at least one of the plurality of computing resources to the first client device when the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-33; (The art teaches that a group of servers or other types of computing devices, often termed a fleet of host devices, are used to process requests received from other computing devices (i.e., a second device). The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience; and if the amount of traffic received by a fleet of host devices causes the processor utilization of the host devices to exceed a threshold level, the host devices may fail to process one or more requests, resulting in an outage. To prevent the quantity of computing resources . 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang in view of Zalewski to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed Col. 1 lines 6-13).  
  
Claim 18. 	Yang in view of Zalewski and Tutuianu discloses the non-transitory computer-readable medium of claim 15,  
Yang in view of Zalewski doesn’t explicitly disclose wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: determine whether the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the second data - 40 -PATENTDocket No. 20190573indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assign the at least one of the plurality of computing resources to the first client device when the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources.  
		However, Tutuianu discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: determine whether the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the second data - 40 -PATENTDocket No. 20190573indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assign the at least one of the plurality of computing resources to the first client device when the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-33; (The art teaches that a group of servers or other types of computing devices, often termed a fleet of host devices, are used to process requests received from other computing devices (i.e., a second device). The art teaches that a fleet of host devices has an .  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang in view of Zalewski to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed Col. 1 lines 6-13). 
 
Claim 19. 	Yang in view of Zalewski and Tutuianu discloses the non-transitory computer-readable medium of claim 15,     
Yang in view of Zalewski doesn’t explicitly disclose wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: provide, to the first client device, a notification indicating that the request cannot be satisfied when the third data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources.
		However, Tutuianu discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: provide, to the first client device, a notification indicating that the request cannot be satisfied when the third data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources (Col. 1 lines 61-67, Col. 2 lines 1-33, and Col. 5 lines 5-15; (The art teaches that to prevent the quantity of computing resources used to process the data from exceeding a threshold level, the number of computing devices used to process the data is reactively increased as the quantity of received data increases. The number of host devices within a fleet that are provisioned and assigned to process a particular type of request are dynamically modified based on a current number of received requests (i.e., when the second data doesn’t satisfy the threshold, a third data indicating the number of resource will be compared to the threshold). Scaling the number of host devices used based on the received traffic prevents the computing resources used by the host devices from exceeding a threshold level (i.e., the third data will satisfy the threshold; therefore, a computing resource is assigned to the requesting client device when the threshold is being satisfied). Further, the art teaches that a notification indicating that the threshold value has been exceeded is generated)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang in view of Zalewski to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed (Col. 1 lines 6-13).   

Claim 20. 	Yang in view of Zalewski and Tutuianu discloses the non-transitory computer-readable medium of claim 15,  
Yang doesn’t explicitly disclose wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: receive information indicating a resource change associated with the plurality of computing resources; update one of the first plurality of data structures based on the resource change; update one of the second plurality of data structures based on updating the one of the first plurality of data structures; and- 41 -PATENT Docket No. 20190573update the third data structure based on updating the one of the second plurality of data structures.
However, Zalewski discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: receive information indicating a resource change associated with the plurality of computing resources; update one of the first plurality of data structures based on the resource change; update one of the second plurality of data structures based on updating the one of the first plurality of data structures; and- 41 -PATENT Docket No. 20190573update the third data structure based on updating the one of the second plurality of data structures (Parag. [0189]; (The table for DLC groups can also be updated when devices are added to the DLC group. The table for DLC groups can also be updated when devices are removed from the DLC group.  In some embodiments, the table can also identify devices that are found connected to the network 120, but are not DLC enabled. In some embodiments, a history of devices that connect to a DLC group or form DLC groups on a network can be saved to a history log.  Accordingly, the example of the registered members in FIG. 1E only define one simple example and this table can be dynamically changing over time based on the functionality utilized by formed DLC groups, DLC groups that disassemble, DLC groups that are formed for special purposes, and a lifetime set up of DLC groups in particular networks)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated from time to time, as groups are created for different processing tasks (Parag. [0188]); this would be convenient to keep track of the available devices that share the computing resources.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. US 2021/0286697), hereinafter Yang, in view of Zalewski et al. (Pub. No. US 2020/0244297), hereinafter Zalewski, in view of Tutuianu et al. (Patent. No. US 10,715,387), hereinafter Tutuianu, and in view of Debner et al. (Pub. No. US 2021/0090548), hereinafter Debner. 
 
Claim 16. 	Yang in view of Zalewski and Tutuianu discloses the non-transitory computer-readable medium of claim 15,  
Yang doesn’t explicitly disclose wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: receive, from a second client device, client data identifying an address, processing resources, and memory resources associated with the second client device; update one of the first plurality of data structures based on the client data; update one of the second plurality of data structures based on updating the one of the first plurality of data structures; update the third data structure based on updating the one of the second plurality of data structures; enabling the second client device to be utilized as at least one computing resource - 39 -PATENTDocket No. 20190573for the computing environment; calculate a payment for utilization of the second client device as the at least one computing resource for the computing environment; and cause the payment to be provided to the second client device;  
		However, Zalewski discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: receive, from a second client device, client data identifying an address, processing resources, and memory resources associated with the second client device (Parag. [0159], Parag. [0163], Fig. 1C, and Fig. 1E; (As new devices come into a network, it is possible for those devices to register with the network, and the network, e.g., hub, router, modem, end node, etc., may provide DLC logic to that device, so that the device can be part of DLC groups when requested. DLC logic may be simplified to be basic code integrated into an operating system or firmware, and may be added by manufacturers automatically, e.g., based on a standard. The basic code may provide DLC-like functionality, e.g., to enable the device to join groups of devices and share at least some of their hardware resources with a requesting device of the group. If these devices have the basic code for DLC-like functionality or have DLC code, their DLC identifier (ID) may be found and used to register the IOT (i.e., device) to the DLC group. Fig. 1C and Fig. 1D show data registered for the computing resources such as IP address, processor, and memory)); update one of the first plurality of data structures based on the client data; update one of the second plurality of data structures based on updating the one of the first plurality of data structures; update the third data structure based on updating the one of the second plurality of data structures (Parag. [0189]; (The table for DLC groups can also be updated when devices are added to the DLC group. The table for DLC groups can also be updated when devices are removed from the DLC group.  In some embodiments, the table can also identify devices that are found connected to the network 120, but are not DLC enabled. In some embodiments, a history of devices that connect to a DLC group or form DLC groups on a network can be saved to a history log.  Accordingly, the example of the registered ; calculate a payment for utilization of the second client device as the at least one computing resource for the computing environment; and cause the payment to be provided to the second client device  (Parag. [0304]; (The DLC can be made to operate in a manner that optimizes parameters of bandwidth, latency, and cost using a range of optimization algorithms. In some embodiments, DLC maintains a dynamic network topology configuration with fault and performance states)).  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yang to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated from time to time, as groups are created for different processing tasks (Parag. [0188]); this would be convenient to keep track of the available devices that share the computing resources.
The combination doesn’t explicitly disclose enabling the second client device to be utilized as at least one computing resource - 39 -PATENTDocket No. 20190573for the computing environment.
		However, Debner enabling the second client device to be utilized as at least one computing resource - 39 -PATENTDocket No. 20190573for the computing environment (Parag. [0155]; (The art teaches that a host device sends a communication to a network computing device requesting to join the translation group (i.e., computing environment). In response to receiving the communication, the network computing device adds the host device to the translation group and provide an acceptance notification to the host device)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Debner. This would be convenient for computing systems that are configured to provide speech translation services, which provide a user speaking a first spoken language with the ability to communicate effectively with another user speaking a second spoken language (Parag. [0001]). 

                         
                                            

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keifer et al. (US 2019/0294721) – Related art in the area of managing and delivering digital content (Parag. [0040], Nodes 202 and edges 204 may form elements in a graph database maintained and used by content management system 104 to store digital content. Accordingly, content management system 104 may represent digital content as nodes 202 and edges 204 in the graph database in a manner that represents hierarchical relationships between components of the digital content)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442